Citation Nr: 1527532	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right sacroiliac strain.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right sacroiliac strain.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, Regional Office (RO), that denied service connection for a bilateral hip disorder, including as due to service-connected right sacroiliac strain.    

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

In February and October 2014, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further evidentiary development. 


FINDINGS OF FACT

1.  The Veteran does not have a right hip disorder.  

2.  The Veteran does not have a left hip disorder.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

2.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In May 2006 and March and November 2014 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2014 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional VA treatment records, relevant to the service connection claims on appeal.

In May 2008, the Veteran underwent VA examination, and the examination report is of record.

In February 2014, the Board remanded the Veteran's case to provide him with a requisite duty to assist letter regarding secondary service connection, obtain VA examination reports dated in 2005 and treatment records dated since July 2010, and schedule him for a VA examination.  A letter was sent to him in March 2014 explaining the evidence needed to support his claim for secondary service connection.  He was scheduled for a VA examination in May 2014 and VA treatment records, dated to April 2014, were obtained. 

The Board's October 2014 remand was to obtain a 2005 examination report or advise the Veteran that it did not exist.  The November 2014 RO letter informed the Veteran that the 2005 VA examination report from the San Diego and Portland VA medical centers (VAMCs) was requested.  VA medical records, dated from January 2005 to December 2014, were obtained from the Portland VAMC, and discussed in the January 2015 supplemental statement of the case.  Thus, the Veteran was advised of the available medical records and there was substantial compliance with the Board's remand directives.

The May 2014 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2014 medical opinion makes up for the deficiencies in the May 2008 VA examination report; thus, the Board ensured that its remand directives were met.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board's duties to assist and notify have been met.

II. Contentions

The Veteran contends that he has left and right hip disabilities due to military service.  He reports that he injured his back and hips in a fall down an escape hatch through a scuttle aboard a ship in service.  

Service connection for right sacroiliac strain was granted by the RO in an October 2008 rating decision, and currently assigned a 40 percent disability rating.

III.  Facts

The enlistment examination, conducted in March 1966, notes that the Veteran suffered a back injury in May 1965.  However, clinical evaluation of his lower extremities was normal.  The separation examination report, dated in May 1970, is also negative for any complaints or findings of a bilateral hip disorder.  

The Veteran's initial claim for service connection for a bilateral hip disorder (VA Form 21-526) was received in April 2006.  He maintained that he developed a hip disorder as a result of his back disorder.  Submitted in support of his claim were VA progress notes, dated from July 2005 to April 2006, reflecting treatment for a chronic back disorder.  These records report a past medical history of multiple back surgeries in the 1990s, including fusions and laminectomies.  

Subsequently received in May 2007 and March 2008 were VA progress notes, dated from August 2000 to March 2008.  These records show that the Veteran received follow up evaluation and treatment for chronic back pain with a history of multiple back surgeries.  A treatment note, dated in September 2001, reports a history of hip and back operations in 1993 and 1995.  The records, however, do not reflect any treatment for, or diagnosis of, a bilateral hip disorder.  

Received in April 2008 was a Disability Determination and Transmittal letter from the Social Security Administration (SSA), dated in June 2000, indicating that the Veteran was found totally disabled due to back and psychiatric disorders.  He was considered unable to work since June 1999. 

The Veteran underwent VA examination in October 2008 that was performed by a physician assistant.  The Veteran had a history of falling when he stepped into an open scuttle and injured the right side of his back in the military.  He had chronic right sacroiliac pain since that time.  The Veteran developed degenerative disc disease and underwent a fusion in 1995.  He continued to experience pain primarily in the right sacroiliac area; he also reported occasional radicular pain to the hips and the anterior right thigh with intermittent numbness in the right calf.  

Following a physical examination, the examiner reported findings of a right sacroiliac strain; degenerative disc disease, status post fusion lumbar spine by X-rays; and bilateral hip pain as being diagnosed as referred from the degenerative disc disease superimposed on early degenerative joint disease by x-ray.  

The examiner reviewed the Veteran's military records documenting the fall into the scuttle.  He noted that the Veteran had two types of back pain: discogenic pain and mechanic right sacroiliac pain, that he related to the fall in the military.  The examiner opined that, certainly a fall such as the Veteran endured, striking the right side of his lower back against the metal lip on the scuttle, could have caused sacroiliac dysfunction and strain.  Therefore, it was at least as likely as not that the Veteran's right sacroiliac strain symptoms were due to and a result of the fall in the military.  The examiner was unable to say whether the degenerative status in the patient's back or the hip pain was due to and a result of his fall, without resort to mere speculation.  

Received in March 2009 were VA progress notes dated, from January 2008 to February 2009.  These records show that the Veteran received clinical attention and treatment for back, skin, and psychiatric disorders.  They do not reflect any diagnosis of, or treatment for, a bilateral hip disorder.  

Also received in March 2009 were treatment reports from the SSA submitted by various private providers, dated from October 1999 to March 2000.  Among the records is an attending physician statement from Dr. S. A., dated in October 1999, indicating that the Veteran had bilateral hip pain associated with narrowing of L4 & L5 pain that worsened with repetition movement and weight bearing.  He noted that the Veteran began receiving treatment in June 1999.  

During his June 2010 Board hearing, the Veteran testified that he injured his back and hips in a fall onboard a Navy ship while on active duty.  He indicated that he suffered from back and hip pain since the fall until the present day.  The Veteran currently received treatment for his back as well as his hips.  He reported that everything hurt when he fell, including his back, his neck, his hips and legs.  The Veteran maintained that they were all connected; he stated that when his back hurt, his hips also hurt.  

Received in August 2010 were VA treatment reports, dated in July 2010, reflecting evaluation of, and treatment for, a back disorder.  These records do not reflect any complaints or diagnosis of, or treatment for, a right or left hip disorder.  

In May 2014, the Veteran underwent VA examination performed by a board-certified orthopedic surgeon.  The examiner noted that a prior VA examination in October 2008 diagnosed the Veteran with a right sacroiliac joint strain status post lumbar fusion 1995 and bilateral hip pain referred from the degenerative disc disease superimposed on early degenerative joint disease; the diagnosis was made by x-rays.  Hip exam showed no tenderness and range of motion measurements were within normal limits for his age.  The examiner also noted that an x-ray AP of the pelvis, performed in October 2008, revealed minimal symmetric joint space narrowing without significant degenerative changes, a finding which was typical for the Veteran's age. 

The Veteran reported that he had pain in the lower back into the right buttocks.  The examiner also noted that the Veteran complained of increased pain with walking and needed to walk with a cane on a regular basis.  The examiner commented that it was "clear from the history, xrays and physical exam" that the Veteran did not have a hip condition.  The physician observed that the Veteran's lay statements of "hip" pain were actually the pain radiating across his low back and buttocks that was part of his service-connected low back condition and not a separate hip condition.

The examiner stated that the increased pain was due to the Veteran's back condition and not his hips.  The examiner noted that he reviewed the X-rays of the Veteran's hips from October 22, 2008 and currently, and they show symmetric mild joint space narrowing typical for his age without significant progression from 2008.  

The examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran did not have a right or left hip disorder.  He explained that there was often confusion between lay statements of "hip pain" and medical diagnosis of a hip condition.  The examiner observed that patients with low back conditions will often state they that they also have "hip pain".  The area of pain that the patients were talking about was not the anatomic hip joint, but the area across the low back and buttocks.  Mild joint space narrowing on x-rays of the hips was typical as one ages, but did not constitute a hip condition.  

The examiner further noted that patients with true arthritis of the hips will have pain in the groin with loss of internal rotation.  In this case, he noted that the Veteran did not have any groin pain with range of motion testing, and his range of motion was normal for his age and body habitus and unchanged since prior VA exam.  The examiner in 2008 failed to clarify these findings in his opinion, hence, this caused further confusion.  According to the VA orthopedic surgeon, it was clear from the history, physical exam, and prior medical records, that this patient did not have an isolated hip condition.  He had pain across his low back that went into his buttocks.  Some medical providers might describe this as sacroiliac joint pain.  

The examiner observed that the Veteran was already service-connected for a low back condition, and his symptoms were consistent with this low back condition and not a separate hip condition.  The examiner also concluded that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  

Received in December 2014 were VA health summaries dated from September 2002 through December 2014, which show that the Veteran received ongoing clinical evaluation and treatment for several disabilities.   These records do not reflect any complaints or treatment for a left or right hip disorder.  

IV. Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990

V. Analysis

Since the May 2014 VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician, an orthopedic surgeon, did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

While earlier evidence suggested that the Veteran had hip disorder, the VA opinion is more probative because the orthopedist had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The orthopedic surgeon's opinion was more informed and he also provided more extensive reasoning for his conclusions. 

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of a hip disorder were incorrect.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of a bilateral hip disorder is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of hip disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes a symptom of hip pain that was found to be consistent service-connected back disability and not a separate hip disorder.

In sum, a preponderance of the evidence is against the claim for service connection for a left and right hip disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for a right hip disorder, to include as secondary to service-connected right sacroiliac strain, is denied.  

Service connection for a left hip disorder, to include as secondary to service-connected right sacroiliac strain, is denied.  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


